DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Claim Status
Claims 1-15, 18-23, 25-36, and 38-40 are pending. 
Claims 16, 17, 24 and 37 were previously cancelled.
Claims 1-15, 18-23, 25-36, and 38-40 have been examined.
Claims 1-15, 18-23, 25-36, and 38-40 are rejected.
Priority
The priority to 371 PCT/US2017/030642 filed on 05/02/2017, which claims priority to application 62/330592 filed on 05/02/2016 are acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action.
Claims 1-15, 18-23, 25-36 and 38-40 under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application 2014/0086974 A1, Published 03/27/2014) in view of Zhou et al. (Development of 
The claims are directed to an implant comprising a cylinder comprising a water soluble saccharide such as trehalose, a polypeptide such as bevacizumab, a basic compound such as magnesium hydroxide, and PLGA; wherein the cylinder has a diameter of 0.1 to 10mm and a length of 1 to 20mm; and wherein the cylinder has a coating comprising PLGA. The claims are further directed to a method of treating wet age-related macular degeneration comprising administering the implant to the eye of a patient. The claims are further directed to a method making the implant comprising combining a powder composition comprising the polypeptide, trehalose, basic material and PLGA, forming the mixture into a form suitable for drug delivery, and coating the implant with PLGA.
Wu et al. teach manufacturing implants preferably comprising 10% bevacizumab, 6% trehalose (polypeptide to saccharide ratio of 0.6:1), 0.1% polysorbate 20, 1.4% sodium phosphate, and 82.5% PLGA (1:1) having a length 5-6mm and a diameter of 0.2 to 2mm by blending the polymer and a powder of bevacizumab, trehalose, sodium phosphate and extruding 3-5 inch pieces that are cut into 5-6 mm length implants (paragraphs 0062, 0067, 0156-0160 and Table 1, Formulation 1). The polymer matrix may further comprise buffering agents such as sodium carbonate and the like (paragraphs 0026, 0028, and 0036). The implants can be useful for treating macular degeneration including wet age-related macular degeneration (paragraphs 0019 and 0020). The implant releases the biologically active protein for at least about one, two, or three months in an ocular or intraocular region (paragraph 0048). The release of protein from an implant may include an initial delay release of the protein to prolong the duration of release (paragraph 0113). 

Zhou et al. teach an intraocular implant for delivery of drugs (title) comprising applying a coating over the cylindrical implant (page 284, section 3.3.1) section with drug protein by applying a solution of PLGA over the implant (page 284, section 3.3.3). The coating creates a lag-time to deliver protein when most needed (abstract).
Hughes et al. teach an extended release implant comprising bevacizumab for treatment of wet age-related macular degeneration (paragraphs 0155 and 0156). The implant can further comprise a coating that is coextruded with the implant (paragraph 0120). Various techniques may be employed to produce the drug delivery system including solvent evaporation method, injection molding methods, extrusion methods, co-extrusion methods, and combinations thereof (paragraph 0118).
Zhong et al. teach preparation of cylinder implants made by combining a powder comprising proteins, sucrose, magnesium hydroxide to control microclimate pH with a solution of PLGA in acetone; the solution mixture is loaded into a syringe, extruded into the silicone tubing with 0.8mm diameter, dried, the tubing is removed, the cylinders are cut into short pieces of roughly 8-10mm (page 332, section 2.2 and page 333, section 2.4). Zhong et al. teach that PLGA breakdown is the cause of the formation of the acidic environment and that “neutralization of microclimate by co-incorporation of poorly soluble basic additives and albumin may be a useful approach in the development of PLGA formulations of other therapeutic proteins” (page 337, column 1, paragraph 1). Monocolonal antibodies including bevacizumab are therapeutic proteins.
stability of the protein is of concern since as PLGA degrades its byproducts are lactic acid and glycolic acid so the PLGA matrix can become an acidic environment” (paragraph 0121). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to co-incorporate magnesium hydroxide into the implant of Wu et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide stabilization of the PLGA implant comprising bevacizumab. Park et al. and Zhong et al. teach that PLGA matrices create an acidic environment as the PLGA degrades. Park et al. teach that this environment is of concern for the stability of bevacizumab. Zhong et al. teach the addition of magnesium hydroxide to a cylindrical implant comprising PLGA controls the microclimate pH by neutralization. Since, Park et al. teach that the stability of bevacizumab is of concern in PLGA matrices and Wu et al. is an implant comprising bevacizumab in a PLGA matrix, then one of ordinary skill in the art would also have concern about the stability of bevacizumab in the Wu et al. implant. One of ordinary skill in the art would then look to the teachings of Zhong et al. and be motivated to incorporate a poorly soluble basic additive such as magnesium hydroxide into the implant to neutralize the acidic microclimate created by the degradation of PLGA. 
  It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a PLGA coating on the implant of Wu et al. and have reasonable expectation of success. One would have been motivated to do so in order to provide a delayed release of bevacizumab when implanted in the eye. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the method of Zhong et al. to form the implant Wu et al. and have a reasonable expectation of success. One would have been motivated to do so since Hughes et al. teach 
Response to Applicant’s Arguments
Applicant argues that the prior art does not teach or suggest the instantly claimed release profile and that the release profiled taught by Zhou et al. is not applicable to the instantly claimed implant as they are formed by different extrusion methods. Applicant’s argument has been fully considered but found not to be persuasive. One of ordinary skill in the art would have the necessary skill to adjust the amount of coating disposed over the implant of Wu et al. in order to achieve the instantly claimed release profile. One would have been motivated to do so in order to provide a particular pharmacokinetic profile desired for treatment of a particular disease. 
Applicant finally argues that they have found an unexpected release profile for implants that comprise a coating and a poorly soluble basic compound when compared to the implant of Wu et al. Applicant’s argument has been fully considered but found not to be persuasive. The instant claims are not commensurate with the unexpected data (Figure 4 in the instant specification). The instant claims are broad with the regard to amount of coating and the initial load of the monoclonal antibody. However, the unexpected data in Figure 4 shows that the initial load of the monoclonal antibody and the amount of coating effect the release profile. That is coatings of 10% or 30% with an initial load equal to an implant without a poorly soluble basic compound have similar release profiles. Similarly, implants with 15% initial load has similar release profile to that of an implant that does not incorporate a poorly soluble basic compound. Therefore, it appears that the data only shows unexpected results for implants that include poorly soluble basic compounds, 10% initial theoretical load of a monoclonal antibody, and 50% PLGA coating solution. The data does not show implants having an initial theoretical load and any coating concentration would provide the unique release profile.
For the foregoing reasons the rejection is maintained. 
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is reiterated from the previous Office Action. 
Claims 1-15, 18-23, 25-36, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recited the limitation “the core comprises about 3 to about 10 wt% of the monoclonal antibody”. However, the specification and claims as originally filed only recite “Implants according to the current  teachings have a loading of antibody preferably greater than about 5% by total weight of the implant” (paragraph 10). The examples show implants comprising 3%, 6%, 10%, and 15% loading of bevacizumab (paragraph 13). However, the specification and claims as originally filed do not sufficiently describe that Applicant had possession of all the amounts in the instantly claimed range at the time of filing of the instant application. Particularly, there is no disclosure of 4%. 


Response to Applicant’s Arguments
Applicant argues that they have sufficient support in the instant specification as original filed for the claims 3-10% range. Applicant’s argument has been fully considered but found not to be persuasive. Applicant cites to In re Wertheim to argue that exemplified values provide sufficient support for end points of a range. However, the instant case is distinguishable from In re Wertheim in that a broader range was expressly disclosed, i.e. “25%-60%”, from which the narrower range “between 35% and 60%” was claimed. Here, Applicant’s disclosure only describes exemplified points and not a range below 5%. That is the disclosure of the instant application while seems to consider concentrations above 5%, did not consider any concentrations below 5% except for 3%. In In re Wertheim the applicant appeared to consider concentrations as low as 25% and as high as 60% and claimed 35-60%. That is a number within the range disclosed not a number outside the range disclosed. 
For the foregoing reasons the rejection is maintained. 




Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ALI SOROUSH/Primary Examiner, Art Unit 1617